DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendments filed 10/21/2020 have been considered.  Claims 1-3, 6-9, 11-14 and 19 have been amended.  Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.
The recitations of “wherein, during use of the pillow to support a person's head, the connecting portion does not push the head upwardly when the user is in a generally horizontal or prone position;” and “wherein, during use of the pillow to support a person's head, the connecting portion does not push the head forwardly when the user is in a generally upright or sitting position” as recited in independent claims 1 and 11 are indefinite as it appears that Applicant is attempting to recite method steps within an 
The second recitation of “wherein during use of the pillow to support a person’s head” as recited in independent claims 1 and 11 is also indefinite as it is unclear whether Applicant is referring to a second user or if Applicant is referring to the same user using the same pillow.
The claims referenced above are rejected as best understood in any and all rejections below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Leach (US Pat. No. 9,021,635) in view of Rudick (US Pat. No. 5,864,904).
With regard to Claim 1:
Leach discloses:  A pillow (10) comprising:  a first arm (32) disposed in a generally linear configuration, the first arm including a proximal end (38) and a distal end (36), the first arm having a length measured between the proximal end and the distal end; a second arm (52) disposed in a generally linear configuration, the second arm including having a generally linear configuration with a first end (12, 70, 72) connected to the proximal end of the first arm and a second end connected to the proximal end of the second arm (Figs. 1-2; Col 2 line 20 – Col 3 line 28), the connecting portion sized and configured to allow the first arm and second arm to move independently from one another (Col 4 lines 13-28), the connecting portion having a length measured between the connection to the proximal end of the first arm and the connection to the proximal end of the second arm (Figs. 3-16).
However, Leach does not explicitly disclose:  the length of the connecting portion being at least two times smaller than a length of the first arm or a length of the second arm, the connecting portion having a thickness or diameter at least two times smaller than a thickness or diameter of the first arm or a thickness or diameter of the second arm; wherein during use of the pillow to support a person's head, the connecting portion does not push the head upwardly when the user is in a generally horizontal or prone position; and wherein, during use of the pillow to support a person's head, the connecting portion does not push the head forwardly when the user is in a generally upright or sitting position.
Nevertheless, Rudick teaches a head pillow (10) comprising left and right cushions (20), and a connecting portion (40) coupling said 
Thus it would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to have modified the length and thickness of the connecting portion of Leach, as taught by Rudick, such that the modification yields: “the length of the connecting portion being at least two times smaller than a length of the first arm or a length of the second arm, the connecting portion having a thickness or diameter at least two times smaller than a thickness or diameter of the first arm or a thickness or diameter of the second arm; wherein during use of the pillow to support a person's head, the connecting portion does not push the head upwardly when the user is in a generally horizontal or prone position; and wherein, during use of the pillow to support a person's head, the connecting portion does not push the head forwardly when the user is in a generally upright or sitting position”, for the purpose of providing a light and portable head pillow that allows for comfortable rest in various positions while also fitting a variety of individuals, despite age or body shape. Furthermore, such a modification would have involved a mere change in the size of a component.  A change in size is generally In re Rose, 105 USPQ 237, (CCPA 1955)).  Finally, Leach discloses that arms 32 and 52 may be of any size or shape (see Col 2 lines 51-63).
With regard to Claim 2:
Leach (as modified above) discloses the invention as described above.
Furthermore, Leach (as modified above) discloses:  wherein the thickness of the connecting portion is at least three times smaller than the diameter of the first arm or the diameter of the second arm (the modifications to the size of the connecting portion of Leach in view of Rudick’s teachings as described above would read on this limitation).
With regard to Claim 3:
Leach (as modified above) discloses the invention as described above.
Furthermore, Leach (as modified above) discloses:  wherein the length of the connecting portion is at least three times smaller than the length of the first arm or the length of the second arm (the modifications to the size of the connecting portion of Leach in view of Rudick’s teachings as described above would read on this limitation).
With regard to Claim 4:
Leach (as modified above) discloses the invention as described above.
Furthermore, Leach discloses:  wherein the first arm is rotatable relative to the connecting portion by at least ninety degrees; and wherein the second arm is rotatable relative to the connecting portion by at least ninety degrees (Figs. 3-16; Col 4 lines 13-28).
With regard to Claim 5:
Leach (as modified above) discloses the invention as described above.
Furthermore, Leach discloses:  wherein the connecting portion is aligned with the proximal end of the first arm when the pillow is in a generally U-shaped configuration; and wherein the connecting portion is aligned with the proximal end of the second arm when the pillow is in a generally U-shaped configuration (Figs. 3-16; Col 4 lines 13-28).
With regard to Claim 6:
Leach (as modified above) discloses the invention as described above.
Furthermore, Leach (as modified above) discloses:  wherein the thickness of the connecting portion is at least four times smaller than the diameter of the first arm or the diameter of the second arm (the modifications to the size of the connecting portion of Leach in view of Rudick’s teachings as described above would read on this limitation).
With regard to Claim 7:
Leach (as modified above) discloses the invention as described above.
Furthermore, Leach (as modified above) discloses:  wherein the length of the connecting portion is at least four times smaller than the length of the first arm or the length of the second arm (the modifications to the size of the connecting portion of Leach in view of Rudick’s teachings as described above would read on this limitation).
With regard to Claim 8:
Leach (as modified above) discloses the invention as described above.
Furthermore, Leach (as modified above) discloses:-Page 24-Docket No.: K3069.10002US02  wherein the thickness of the connecting portion is at least five times smaller than the diameter of the first arm or the diameter of the second arm (the modifications to the size of the connecting portion of Leach in view of Rudick’s teachings as described above would read on this limitation).
With regard to Claim 9:
Leach (as modified above) discloses the invention as described above.
Furthermore, Leach (as modified above) discloses:  wherein the length of the connecting portion is at least five times smaller than the length of the first arm or the length of the second arm (the modifications to the size of the connecting portion of Leach in view of Rudick’s teachings as described above would read on this limitation).
With regard to Claim 10:
Leach (as modified above) discloses the invention as described above.
Furthermore, Leach discloses:  wherein the first arm is rotatable relative to the connecting portion by at least forth-five degrees; and wherein the second arm is rotatable relative to the connecting portion by at least forth- five degrees (Figs. 3-16; Col 4 lines 13-28).
With regard to Claim 11:
Leach discloses:  A pillow (10) comprising: a first arm (32) having a generally cylindrical configuration; a second arm (52) having a generally cylindrical configuration; and a connecting portion (12, 70, 72) interconnecting the first arm and the second arm (Figs. 1-2; Col 2 line 20 – Col 3 line 28), the first arm movable relative to the connecting portion, the second arm movable relative to the connection portion (Col 4 lines 13-28)…; wherein the first arm and the second arm are movable between a generally U- shaped configuration, an angled configuration, and a generally aligned configuration (Figs. 3-16).
However, Leach does not explicitly disclose:  the connecting portion having a length at least two times smaller than a length of the first arm or a length of the second arm, the connecting portion having a thickness at least two times smaller than a diameter of the first arm or a diameter of the second arm…wherein, during use of the pillow to support a person's head, the connecting portion does not push the head upwardly when the user is in a generally horizontal or prone position; and wherein, during use of the pillow to support a person's head, the connecting portion does not push the head forwardly when the user is in a generally upright or sitting position.
Nevertheless, Rudick teaches a head pillow (10) comprising left and right cushions (20), and a connecting portion (40) coupling said cushions to each other, wherein the connecting portion is at least two times smaller in length and thickness than either of the cushions such that the connecting portion does not push a user’s head forward or upward during use (Figs. 1-5; Col 3 lines 8-35), for the purpose of providing a light and portable head pillow that allows for comfortable rest in various positions. 
Thus it would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to have modified the length and thickness of the connecting portion of Leach, as taught by Rudick, such that the modification yields: “the connecting portion having a length at least two times smaller than a length of the first arm or a length of the second arm, the connecting portion having a thickness at least two times smaller than a diameter of the first arm or a diameter of the second arm…wherein, during use of the pillow to support a person's head, the connecting portion does not push the head upwardly when the user is in a generally horizontal or prone position; and wherein, during use of the pillow to support a person's head, the connecting portion does not push the head forwardly when the user is in a generally upright or sitting In re Rose, 105 USPQ 237, (CCPA 1955)).  Finally, Leach discloses that arms 32 and 52 may be of any size or shape (see Col 2 lines 51-63).
With regard to Claim 12:
Leach (as modified above) discloses the invention as described above.
Furthermore, Leach (as modified above) discloses:  wherein the length of the connecting portion is at least three times smaller than the length of the first arm or the length of the second arm (the modifications to the size of the connecting portion of Leach in view of Rudick’s teachings as described above would read on this limitation).
With regard to Claim 13:
Leach (as modified above) discloses the invention as described above.
Furthermore, Leach (as modified above) discloses:  wherein the thickness of the connecting portion is at least three times smaller than the diameter of the first arm or the diameter of the second arm (the 
With regard to Claim 14:
Leach (as modified above) discloses the invention as described above.
Furthermore, Leach (as modified above) discloses:  wherein the length of the connecting portion is at least three times smaller than the length of the first arm or the length of the second arm; and wherein the thickness of the connecting portion is at least three times smaller than the diameter of the first arm or the diameter of the second (the modifications to the size of the connecting portion of Leach in view of Rudick’s teachings as described above would read on this limitation).
With regard to Claim 15:
Leach (as modified above) discloses the invention as described above.
Furthermore, Leach discloses:  wherein the first arm is rotatable relative to the connecting portion about a first axis; wherein the second arm is rotatable relative to the connection portion about a second axis; wherein the first axis is spaced apart from the second axis by a distance; and wherein the first axis is disposed generally parallel to the second axis (Figs. 3-16; Col 4 lines 13-28).
With regard to Claim 16:
Leach (as modified above) discloses the invention as described above.
Furthermore, Leach discloses:  wherein the first arm and the second arm are generally symmetrical (Figs. 3-16; Col 4 lines 13-28).
With regard to Claim 17:
Leach (as modified above) discloses the invention as described above.
Furthermore, Leach discloses:  wherein the first arm and the second arm are generally aligned along parallel axes when the first arm and the second arm are disposed in the generally U-shaped configuration (Figs. 3-16; Col 4 lines 13-28).
With regard to Claim 18:
Leach (as modified above) discloses the invention as described above.
Furthermore, Leach discloses:  wherein the first arm and the second arm are generally aligned along an axis when the first arm and the second arm are disposed in the generally aligned configuration (Figs. 3-16; Col 4 lines 13-28).
With regard to Claim 19:
Leach (as modified above) discloses the invention as described above.
Furthermore, Leach (as modified above) discloses:  wherein the thickness of the connecting portion is less than one-half a width of the first 
With regard to Claim 20:
Leach (as modified above) discloses the invention as described above.
Furthermore, Leach (as modified above) discloses:  wherein the connecting portion has a thickness less than one-half a radius of the first arm; and wherein the connecting portion has a thickness less than one-half a radius of the second arm (the modifications to the size of the connecting portion of Leach in view of Rudick’s teachings as described above would read on this limitation).
Response to Arguments
Applicant’s arguments, see the Remarks filed 5/5/2021, with respect to the 103 rejection(s) of claim(s) 1-20 under Leach have been fully considered and are persuasive.  Therefore, the rejection has been respectfully withdrawn.  However, upon further consideration, a new 35 USC 103 ground(s) of rejection is made as being unpatentable over Leach in view of Rudick.  Please see the above rejections.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAHIB T. ZAMAN/
Examiner
Art Unit 3673

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673